Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing and specification objected of the last office action are withdrawn.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as  noted below .
Claim 7, lines 4, 6, claim 8, lines 4, 6, term, “and surrounded by a signal line” seem incorrect.  Should it be - - surrounded by grounding terminals - - as in claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson 10, 101537 in view of Cafiero   793, Regnier 002 and Regnier 188.
Nelson, figure 1B, includes an optical module board 124 with upper and lower cases 102, 104, the board figure 4 having one surface with a pair transmission signal lines 402, 403 surrounded by grounds 401, 404, a pair of receiving signal lines 409, 410 surrounded by ground lines 408, 411 and a group of low speed signal lines 403, 406, 407 between the transmission and receiver lines and on the other side figure 5, a pair of power lines 506, 507, a pair of transmission lines 509, 510, a ground line 508 between the power lines and the transmission lines, a pair of receiving lines 503, 504 and other ground line 505.  See column 10, line 31.  Nelson does not disclose the lines on each side to be offset.  First with no asserted result such change deemed an obvious variant.  Second such offset of overlapping .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 8 above, and further in view of Cina 8371861.
Nelson does not include a plug on pcb 124,      Cina use a plug  fig  5 at 52 .  Obvoius to use such a plug in Nelson to avoid wear on the board edge.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 8 above, and further in view of Kirk 377.
Nelson applied as above lacks use of a receptacle assembly and receptacle cage to accommodate a module.  Kirk figures 5-7, 17 shows such device.  Obvious to use Nelson module as modified with such figures 5-7 connector and figure 17 cage to provide an operable communication system.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk 8926377 in view of Nelson 537, Calfiero 793. Regnier 002 and Regnier 188.
Kirk figures 5-7 includes a housing 500 with two rows of terminals, the rows transversely offset, see figure 7 and for receiving an edge of an optical module board but not having the recited arrangement of transmission, low speed ground etc.  contacts Nelson as discussed above for claim 8, includes such arrangement on both sides of a board and obvious to form contacts to match board edge of Nelson figures 4, 5, but with offset as noted in claim 8 rejection so formed Kirk contact would meet claim 1 language and would provide good high-speed transmission.  Claim 2, Kirk at 1010 includes such grounding member.  Claim 3, Kirk as modified would include eleven contacts in each row.  Claim 4, Kirk fixed end 616 are folded in the insertion direction and to be fixed to wiring board pads and would be located adjacently to pads on a wiring board to which  second  group is connected.  
.
Applicant's arguments filed with the amendment0 have been fully considered but they are not persuasive.
 As to argument, page 10 lines 21-30, note that Calfiero figures 5A, 5B pad offsets for both sets are at precisely one-half pitch which indicates the teaching to be intentional.  Other arguments as to Tsai and Calfiero are moot in view of new rejection.  Nelson is used in place of Calfiero since in Nelson figures 4, 5, all RR, TT pairs are surrounded by ground pads.  
No arguments are directed to use of Kirk to show connector and such wage should not be at issue.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832